Van Ness, J.
delivered the opinion of the court. Two of the points made upon the argument have already been disposed of, in the judgment just pronounced in the cause of Hearsey v. Pruyn, and the only one remaining is, whether the defendant here was entitled, on his return from Albany, to pass the bridge for half toll. Admitting that he had carried to market a load of the produce of his farm, which I do not mean to question, I am of opinion that he was liable, notwithstanding, when he returned, to pay the full toll given in the first section of the statute. It is stated, that the defendant had upon his wagon a load weighing about 840 pounds, consisting of goods, some part belonging to himself, and *185ike residue to others. The privilege of going to market with the produce of his own farm, and returning therefrom for half toll, is personal, and when he becomes a carrier for others, this privilege is waived, and the reason for the mitigation of the toll does not apply to him. The intention of the legislature obviously was, to give this indulgence to the farmers within the limits mentioned in the act; as the payment of full toll, considering the very frequent use they would make of the bridge, would be unreasonable and oppressive. This is dear, from the words of the act, which gives the exemption from paying full toll to those who pass the bridge when carrying the produce of their farms. It is not, however, to be understood, that they are obliged to return entirely empty. A reasonable interpretation must be given to the act, so as on the one hand, to secure to the corporation the toll to which they are legally entitled, and on the other, to protect those who use the bridge from imposition and extortion. The defendant, upon his return with a load of goods belonging to himself and others, cannot be deemed to come within the spirit and reason of the second section of the statute; and to permit him to pass the bridge under such circumstances, paying half toll only, would be a palpable violation of the legal rights of the corporation. The city of Schenectady already is, and is daily becoming more and more the place of deposit for goods, to be conveyed to the western and some of the northern counties in the state.
That every farmer, when returning from market, may carry a load of goods and still be entitled to pass the bridge for half toll, would be giving the act a most unreasonable construction, and one which I am persuaded the legislature never contemplated. The court are of opinion, that the judgment below ought to be reversed.
Judgment reversed^